Fourth Court of Appeals
                               San Antonio, Texas
                                   December 10, 2020

                                   No. 04-20-00092-CV

                                 Mitchell PATTERSON,
                                        Appellant

                                            v.

                                Gloria A. PATTERSON,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-10579
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER

       On December 9, 2020, appellee filed a motion to dismiss this appeal. After
consideration, we DENY appellee’s motion.




                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court